687 S.E.2d 685 (2009)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09.
Supreme Court of North Carolina.
December 3, 2009.
Matthew W. Sawchak, Raleigh, Darryl J. May, Philadelphia, PA, F. Douglas Ross, Fairfax, VA, for Community Bank.
J. Jerome Hartzell, Mallam J. Maynard, for Travis T. Bumpers.
*686 The following order has been entered on the motion filed on the 1st of December 2009 by Defendant-Appellee for Leave to File Reply Brief:
"Motion Allowed by order of the Court in conference this the 3rd of December 2009."